DETAILED ADVISORY ACTION

Status of Claims
Claims 1-4, 9-17 is/are pending.
Claims 1-4, 9-17 is/are rejected.
Claims 5-8 is/are previously cancelled by Applicant in the Claim Amendments filed 06/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 filed 12/28/2021 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 12/28/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.  
 	The proposed Claim Amendments to claims 1, 13: (i) restricting the film thickness to 80-100 microns; and (ii) restricting thermoplastic polymer C to polyethylene only; have not previously claimed or presented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9, 11-14, 16-17 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	JP 2015-039870 (YOSHIDA-JP ‘870),
	in view of MAKAL ET AL (US 2015/0291791),
 	and in view of ENDO ET AL (US 2010/0093888) or ABE (US 2011/0027590),
	as stated in the previous Office Action mailed 10/08/2021.
	YOSHIDA-JP ‘870 discloses a coextruded multilayer film comprising: a polymer layer A with a thickness 5-100 nm and comprising a water-insoluble (or sparingly water-soluble) thermoplastic biopolymer (e.g., polylactic acid, polyglycolic acid, lactic acid-glycolic acid copolymer, polycaprolactone, etc.) (corresponding to recited “layer containing a thermoplastic polymer A” and optionally recited “layer containing a thermoplastic polymer C”); and a polymer layer B comprising a water-soluble polymer (e.g., poly(meth)acrylic acid, polyethylene glycol, polyvinyl alcohol, starch, etc.) (corresponding to “layer containing a water-soluble thermoplastic polymer B”); wherein layers A and B alternate in the multilayer film (e.g., A/B/A, A/B/A/B/A, etc.), wherein the multilayer film optionally contains a polymer layer C on at least one surface (alternatively corresponding to recited “layer containing a thermoplastic polymer C”), wherein polymer layer C can formed from the same resin as polymer layer A.  The multilayer film is formed by: coextruding layer(s) A and layer(s) B; optionally stretching the multilayer film; and winding the multilayer film.  A polymer film comprising polymer layer A can be obtained by treating the multilayer film with water to dissolve polymer layer B to provide a polymer layer A with high thickness uniformity (e.g., 15% or less). (entire document, e.g., paragraph 0003, 0005-0006, 0008, 0010, 0012-0014, 0016-0017, 0020-0023, 0034, 0040, Table 1, etc.)  However, the reference does not specifically discuss the use of the recited thermoplastic polymer C.

	ENDO ET AL ‘888 discloses that it is well known in the art to incorporate minor amounts of other polymers (e.g., polyethylene; polypropylene; polyesters such as polyethylene terephthalate; polycarbonate; polyvinyl chlorine-based resins; etc.) in extrudable polylactic acid resins which are useful for forming articles (e.g., films, etc.) useful for medical applications (e.g., wound dressings, bandages, surgical sutures, etc.) in order to modify various performance properties (e.g., polyesters and polycarbonates are useful for modifying and/or improving surface properties, mechanical properties, heat resistance, toughness, etc.). (paragraph 0002, 0089-0090, 0096-0105, 0111-0121, 0247, 0251; etc.)
 	ABE ‘590 discloses that it is well known in the art to incorporate minor amounts of other polymers (e.g., polyolefins such as polyethylene and polypropylene; polyesters such as polyethylene terephthalate; polycarbonates; chlorine-containing resins; etc.) in extrudable polyglycolic resins which are useful for forming biocompatible articles (e.g., films, etc.) for medical applications (e.g., culture sheets, artificial skins, scaffolds, etc.) in order to modify various performance properties (e.g., polyolefins are useful for modifying and/or improving water resistance, stretchability, heat-sealing properties, etc.). (paragraph 0001-0002, 0052-0053; etc.)

	Further regarding claims 1, 13, since: (i) the multilayer films of YOSHIDA-JP ‘870 are formed by melt coextrusion; and (ii) YOSHIDA-JP ‘870 does not require the presence of solvents in polymer layer A; one of ordinary skill in the art would have omitted or minimized the presence of organic solvents in polymer layer A in order to avoid environmental, safety, and manufacturing issues commonly associated with organic solvents.
 	Further regarding claims 1, 13, one of ordinary skill in the art would have incorporated effective amounts of other thermoplastic resins (e.g., polyolefins, polyesters, polycarbonates, polyvinyl chlorides, etc.) known to be useful in blends with biodegradable and/or biocompatible polymers as suggested by MAKAL ET AL ‘791 into biopolymer layer(s) A polymer and/or layer C (which can be made from the same or similar thermoplastic biopolymers as layer A) of the multilayer films of YOSHIDA-JP ‘870 in order to modify and/or enhance various performance properties (e.g., mechanical properties, water resistance, heat resistance, elasticity, etc.) as suggested by ENDO ET AL ‘888 (or ABE ‘590) to meet the requirements of specific end-use applications.
	Regarding claims 9, 11-12, one of ordinary skill in the art would have selected the width and length of the multilayer film of YOSHIDA-JP ‘870 wound into a roll depending on the dimensional requirements of subsequent processing and/or specific end-use applications.

Claim 2, 10, 15 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
or ABE (US 2011/0027590),
 		as applied to claim 1 above, 
 	and further in view of JP 11-010723 (KUNUGIHARA-JP ‘723),
	as stated in the previous Office Action mailed 10/08/2021.
 	KUNUGIHARA-JP ‘723 discloses that it is well known in the art to select the difference in Tg values of two adjacent coextruded layers to be within 30 ºC so that the optimum stretching temperature of the individual layers are similar in order to avoid non-uniform stretching and breakage. (paragraph 0009, etc.)
	Regarding claims 2, 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize materials with similar Tg values (e.g., a difference of less than 30 ºC as suggested by KUNUGIHARA-JP ‘723) for polymer layers A and polymer layers B in the multilayer film of YOSHIDA-JP ‘870 in order to allow excellent film stretching characteristics in the same or similar temperature and thereby facilitate uniform stretching, prevent delamination during stretching, and/or minimize breakage.
	Regarding claim 10, one of ordinary skill in the art would have selected the width and length of the multilayer film of YOSHIDA-JP ‘870 wound into a roll depending on the dimensional requirements of subsequent processing and/or specific end-use applications.

Response to Arguments
Applicant’s arguments filed 12/28/2021 have been considered but are moot because Applicant’s arguments are effectively based in their entirety on the proposed Claim Amendments filed 12/28/2021, which have NOT been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 25, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787